Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending; claims 1 and 10 are independent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Performing the Step 2A Prong 1 analysis while referring specifically to independent claims 1 and 10, the claims recite merging two subgraph and storing a rule that is used for merging the subgraphs.  The claim limitations fall within Mental Processes for they are concepts that can be performed in the human mind. The mere recitation  of “computer-implemented” in claim 1 and “non-transitory computer implemented storage medium” and “at least one processor” as recited in claim 10 do not take the claims out of Mental process. Accordingly, the claims recite an abstract idea. In addition, the mere recitation of 
Regarding Step 2A Prong 2 analysis the judicial exception is not integrated into a practical application. In particular, the claims recite “computer-implemented”, “non-transitory computer implemented storage medium” and “at least one processor” for providing, merging and storing in the claims at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. (see MPEP 2106.0S(f)). In addition, the providing, merging and storing are examples of insignificant extra solution activities (see MPEP 2106.0S(g)).
With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. 
Claims 2-8 and 11-18 include various elements such as preparing raw data somatically, authorization using SAML, authenticated user, subgraphs as stateless REST Web Service methods with JSON-LD, semantic database, dedicated automatic rule system. These additional elements do not amount to more than the abstract idea because they are generic computer performing generic functions and recite computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii) ... at least).
Therefore, Claims 1-18 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Clarke et al., Patent No.: US 10,176,172 (Clarke).

Clarke teaches:
Claim 1.	A computer-implemented method comprising:
providing at least two subgraphs; and (col. 15, l. 20-col. 16, l. 45, two subgraphs are provided and merged: “the graphs to be merged comprise sub-graphs of policy graphs. In some embodiments, one graph is designated as a master graph, into which the other graphs will be merged…the master graph comprises a surviving graph of the merging process”)
merging the at least two subgraphs to form a complete graph on a basis of at least one merging rule; (col. 8, ll. 40-45, col. 15, l. 20-col. 16, l. 45, two provided subgraphs are merged based on matching/merging criteria: “only objects at levels indicated to be merged by merge criteria are merged…merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging”)
wherein when merging the at least two subgraphs on the basis of the at least one merging rule, a version of the at least one merging rule is stored. (the criteria are defined/stored criteria: col. 8, ll. 40-45, “matching criteria define the attributes and characteristics along which objects of the given type must match on in order to be considered matching objects”; col. 15, l. 20-col. 16, l. 45, “merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging… [i]n this example,  merge criteria have indicated that objects of the account contact objects type are to be merged based on SSN (specified as an identity column)”)

Claim 10.	A non-transitory computer implemented storage medium that stores machine readable instructions executable by at least one processor, the machine-readable instructions comprising:
providing at least two subgraphs; and (col. 15, l. 20-col. 16, l. 45, two subgraphs are provided and merged: “the graphs to be merged comprise sub-graphs of policy graphs. In some embodiments, one graph is designated as a master graph, into which the other graphs will be merged…the master graph comprises a surviving graph of the merging process”)
merging the at least two subgraphs to form a complete graph on a basis of at least one merging rule; (col. 8, ll. 40-45, col. 15, l. 20-col. 16, l. 45, two provided subgraphs are merged based on matching/merging criteria: “only objects at levels indicated to be merged by merge criteria are merged…merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging”)
wherein when merging the at least two subgraphs on the basis of the at least one merging rule, a version of the at least one merging rule is stored. (the criteria are defined/stored criteria: col. 8, ll. 40-45, “matching criteria define the attributes and characteristics along which objects of the given type must match on in order to be considered matching objects”; col. 15, l. 20-col. 16, l. 45, “merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging… [i]n this example,  merge criteria have indicated that objects of the account contact objects type are to be merged based on SSN (specified as an identity column)”)

Claim 8.	The computer-implemented method of claim 1, wherein the at least one merging rule is provided by a dedicated automatic rule system. (col. 15, l. 61-col. 16, l. 8, merging criteria are defined and applied automatically by merger)
Claim 17 is rejected under the same rationale as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke as applied to claims 1 and 10 above, in view of Gerken et al., Pub. No.: US 2013/0325787 (Gerken).

Claim 2.	Clarke taught the computer-implemented method of claim 1.
Gerken teaches wherein providing the at least two subgraphs comprises preparing raw data. (Gerken, ¶¶ 144-145, wherein data is prepared by creation of a semantic description of data by converting the data into RDF form and further generating and merging named graphs)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for preparing raw data because doing so would increase usability of Clarke by using “proprietary standards-based techniques in which relevant observation data is ingested, converted into RDF form, enriched using formal reasoners and/or specialized Semantic Web query constructs designed to make implicit information explicit, and then fused…against event descriptions, all while preserving data consistency”.
Claim 11 is rejected under the same rationale as claim 2. 

Claim 7.	The computer-implemented method of claim 1, wherein the complete graph is stored in a semantic database. (Gerken, ¶¶ 144-145, 156, merged graphs are stored in RDF graph, e.g., a semantic database)
Claim 16 is rejected under the same rationale as claim 7.

Claim 9.	The computer-implemented method of claim 2, wherein preparing raw data comprises a creation of a semantic description of the raw data. (Gerken, ¶¶ 144-145, wherein data is prepared by creation of a semantic description of data by converting the data into RDF form and further generating and merging named graphs)
Claim 18 is rejected under the same rationale as claim 11. 

Claims 3, 5, 12 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke in view of the IDS provided NPL, GraphDB SE Documentation by ONtotext Software company (ONtotext).

Claim 3.	Clarke taught the computer-implemented method of claim 1.
ONtotext teaches wherein providing the at least two subgraphs comprises authorization of an access to the at least two subgraphs. (pp. 261-262, Sec. 5.10.3.1-2, and pp. 277- 279, wherein access to the graph database comprises Authorization and Authentication: “Whenever a client connects to GraphDB, a session is created. The session stores various contextual information about the connection. Each session is always associated with a single user. Authentication is the process of mapping this session to a specific user. Once the session is mapped to a user, a set of permissions can be associated with it, using authorization”.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for authorization of an access to the at least two subgraphs because doing so would increase usability of Clarke by providing for Authorization and Authentication for controlling access to data based on given rights for executing specific operations.
Claim 12 is rejected under the same rationale as claim 3.

Claim 5.	The computer-implemented method of claim 1, wherein providing the at least two subgraphs comprises providing the at least two subgraphs to an authenticated user. (pp. 261-262, Sec. 5.10.3.1-2, and pp. 277- 279, wherein access to the graph database comprises Authorization and Authentication: wherein “Whenever a client connects to GraphDB, a session is created. The session stores various contextual information about the connection. Each session is always associated with a single user. Authentication is the process of mapping this session to a specific user. Once the session is mapped to a user, a set of permissions can be associated with it, using authorization” indicates that the two graphs provided to an authenticated user in the created session)
Claim 14 is rejected under the same rationale as claim 5.

Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke and ONtotext in view of Mishra et al., “Secure Agent in the Semantic Web” (Mishra).

Claim 4.	Clarke as modified taught the computer-implemented method of claim 3.
Mishra teaches wherein authorization of an access comprises using a Security Assertion Markup Language (SAML). (P. 556, Sec. IV.SAML, wherein SAML is used for “exchanging Authentication, attribute, and authorization information”. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for authorization of an access to the at least two subgraphs because doing so would provide an alternative for authentication and authorization which “enables secure Web (SSO) to apply for single sign on between different systems and platforms”.
Claim 13 is rejected under the same rationale as claim 4.

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke in view of Anicic et al., Pub. No.: US 2020/0301675 (Anicic).

Claim 6.	Clarke taught the computer-implemented method of claim 1 wherein at least two subgraphs are provided.
Anicic teaches providing the at least two subgraphs as stateless REST Web Service methods with JSON-LD. (¶¶ 58, 68, wherein interconnected items are represented as JSON-LDs in a knowledge graph for being accessed using RESTful interface. “The term RESTful refers to a distributed web services scheme also known in the art as »Representational State Transfer« or REST. This REST scheme is stateless, e.g., between two communicating partners no status information are stored between two REST messages”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for providing the at least two subgraphs as stateless REST Web Service methods with JSON-LD because doing so would provide for an alternative schema for accessing data “e.g., between two communicating partners no status information are stored between two REST messages”)
Claim 15 is rejected under the same rationale as claim 6.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
VAQUERO GONZALEZ et al., Pub. No.: US 2018/0032603:
[0040] For example, in FIG. 2 the plurality of subgraph descriptions 221, 222, 223 may be merged into a merged graph description 240 using merging graph description techniques 230. There are multiple merging graph description criteria. In one example the multiple merging graph description criteria includes repeated-entity merging graph techniques and/or similar-entity merging graph techniques. These techniques merge subgraph description entities from different subgraph descriptions, responsive to determining that the subgraph description entities are similar or the same as each other. In this way, the plurality of subgraph descriptions 221, 222, 223 may be clustered into a single merged graph description 240. A threshold within which subgraph description entities are considered similar may be set by the administrator. For example, for two given entities, may be considered similar if differences between them are within a range of tolerance such as a standard deviation. In another example, two entities may be considered similar based on a deviation probability. The administrator may use any appropriate clustering criteria and the present disclosure and the appended claims are not limited to the aforementioned examples.
[0045] In the current example, "stitching rules" may be comprised by a set of rules that may allow the merged graph description to detect further relationships, previously undetected between the entities of the merged graph description. The set of stitching rules may also allow the merged graph description to identify further similar entities within the merged graph description using statistical techniques, machine learning techniques, or a combination thereof. 
[0046] In the example herein, the "stitched merged graph description" may be understood as a description map transformation from the merged graph by applying further entities relationships and further similar entities as described in the present disclosure.
Huima, Pub. No.: US 2004/0015905:
[0069] According to the present embodiment, adding a new rule to a branching graph is done by an algorithm that resembles much those used for merging OBDDs ( ordered binary decision diagrams). The important aspect of the algorithm is that a hash table is used to memorize the result of merging part of the rule with a given node in the original graph. Later if the same merge is tried again the cached result is returned. This ensures that similar subgraphs are shared. Explicit merging of similar subgraphs otherwise does not need to be performed (as opposed to OBDDs) because when a new rule is merged in, it performs a noticeable change on all the leaf nodes  in its range, because otherwise it could not be efficiently removed later.
[0070] Rule removal does not have a direct counterpart in the context of OBDDs. According to the present embodiment, removal is done so that the leaves of the branching graph that are affected by the removal of the rule are modified, and then similar subtrees are merged using a recursive algorithm that traverses the modified graph in bottom-up fashion.
Thomas Bergwinkl, “LDApp - A JavaScript Linked Data Stack”:
a JSON-LD integration is desirable to use JavaScript native language features to deal with graph data. New modules for public interfaces, authentication, authorization, persistence and JSON-LD handling have been written to use this API. Abstract.
To support different serializations, we store parsers and serializers in a map with the mime type as the key. By default we use the parsers and serializers of the RDF-Ext reference implementation. So the most popular formats are supported out of the box. Depending on the request method, incoming data is parsed based on the mime type map. The HTTP method than is mapped to the according store interface method.
--  GET [Wingdings font/0xE0] .graph
-- PATCH [Wingdings font/0xE0] .merge
-- PUT [Wingdings font/0xE0] .add
-- DELETE [Wingdings font/0xE0] .delete
If there is response data, the serializer map is used to translate the graph object. It takes less than 200 lines of code to implement a subset of LDP using this simple logic. Sec. 3.1.
The authorization to access graphs and triples must use standard APIs. To handle access control on the level of triples, Universal Access Control [16][17] was chosen. Universal Access Control was developed in an earlier PHP project [18], because of the lack of flexible triples access control standards. The idea behind Universal Access Control is a tree of  filters, which describes the way to traverse a graph. Sec. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159